y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-14-00270-CV

                       ITHACA INVESTMENTS, LTD., Appellant

                                             V.
           USRC CENTRAL TEXAS, LTD. AND BOB ALLEN EHL, Appellees

    Appeal from the 285th District Court of Bexar County. (Tr. Ct. No. 2012-CI-06699).


TO THE 285TH DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

        Before this Court, on the 10th day of February 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on December 16, 2013. After submitting the
               case on the appellate record and the arguments properly raised
               by the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.

                     The Court orders that the appellant,               Ithaca
               Investments, Ltd., pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 10, 2015.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT